

	

		II 

		109th CONGRESS

		1st Session

		S. 455

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Coleman (for himself

			 and Mr. Bingaman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To amend the Mutual Educational and

		  Cultural Exchange Act of 1961 to facilitate United States openness to

		  international students, scholars, scientists, and exchange visitors, and for

		  other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 American Competitiveness Through

			 International Openness Now Act of 2005 or as the

			 ACTION Act of

			 2005.

		

			2.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				The United States has a

			 strategic interest in encouraging international students, scholars, scientists,

			 and exchange visitors to visit the United States to study, collaborate in

			 research, and to develop personal relationships.

			

				(2)

				Openness to international

			 students, scholars, scientists, and exchange visitors serves vital and

			 longstanding national foreign policy, educational, and economic interests and

			 the erosion of such openness undermines the national security interests of the

			 United States.

			

				(3)

				Educating successive

			 generations of future world leaders has long been a foundation of the United

			 States international influence and leadership.

			

				(4)

				Open scientific exchange

			 enables the United States to benefit from the knowledge of the world’s top

			 students and scientists and has been a critical factor in maintaining the

			 United States leadership in science and technology.

			

				(5)

				International students

			 studying in the United States and their families contribute nearly

			 $13,000,000,000 to the United States economy each year, making higher education

			 a major service sector export.

			

				(6)

				The total number of

			 applications submitted by foreign applicants to graduate schools in the United

			 States for enrollment during the fall of 2004 declined 28 percent from the

			 number of such applications submitted for enrollment during the fall of

			 2003.

			

				(7)

				The total number of foreign

			 students enrolled in graduate schools in the United States during the fall of

			 2004 declined 6 percent from the number of such enrollments during the fall of

			 2003.

			

				(8)

				The number of foreign

			 students enrolled in schools in the United States during the 2003–2004 academic

			 year decreased by 2.4 percent from the number of such students the 2002–2003

			 academic year, marking the first absolute decline in foreign enrollments since

			 the 1971–1972 academic year.

			

				(9)

				The policies implemented by

			 the United States since September 11, 2001, and the public perceptions they

			 have engendered, have discouraged many foreign students from studying in the

			 United States and have frustrated the efforts of many foreign scholars and

			 exchange visitors from visiting the United States.

			

				(10)

				The United States must

			 improve its student, scholar, scientist, and exchange visitor screening process

			 to protect against terrorists seeking to harm the United States.

			

				(11)

				The United States has seen a

			 dramatic increase in requests for Visa Mantis checks, checks designed to

			 protect against illegal transfers of sensitive technology, from approximately

			 1,000 in fiscal year 2000 to approximately 18,500 in fiscal year 2004.

			

				(12)

				Concerns related to the

			 international student monitoring system known as SEVIS have also

			 contributed to the decline in the number of foreign applicants to educational

			 institutions in the United States.

			

				(13)

				Other countries have

			 instituted aggressive strategies for attracting foreign students, scholars, and

			 scientists, and have adjusted their policies to encourage and accommodate

			 access to universities and scientific exchange. One such country, Australia,

			 has increased enrollment by foreign students in educational institutions in

			 Australia by more than 53 percent since 2001.

			

				(14)

				The European Union has set

			 forth a comprehensive strategy to be the most competitive and dynamic

			 knowledge-based economy in the world by 2010. Part of this strategy is

			 aimed at enhancing economic competitiveness by making the European Union the

			 most favorable destination for students, scholars, and researchers from other

			 regions of the world.

			

				(15)

				In order to maintain United

			 States competitiveness in the world economy, build vital relationships with

			 future world leaders, and improve popular perceptions of the United States

			 overseas, the United States requires a comprehensive strategy for recruiting

			 foreign students, scholars, scientists, and exchange visitors.

			

			3.

			Definitions

			In this Act:

			

				(1)

				Appropriate congressional committees

				The term appropriate

			 congressional committees means the Committee on Foreign Relations of

			 the Senate and the Committee on International Relations of the House of

			 Representatives.

			

				(2)

				SEVIS

				The term SEVIS

			 means the program to collect information relating to nonimmigrant foreign

			 students and other exchange program participants required by the Illegal

			 Immigration Reform and Immigrant Responsibility Act of 1996 (Division C of

			 Public Law 104–208; 110 Stat. 3009–546).

			

			4.

			Amendment to the Mutual Educational and Cultural Exchange Act

			 of 1961

			The Mutual Education and

			 Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.) is amended by adding at

			 the end the following:

			

				

					115.

					Strategic plan for international educational

				exchange

					

						(a)

						Requirement for plan

						

							(1)

							In general

							Not later than 180 days

				after the date of enactment of the ACTION Act of 2005, the President, in

				consultation with institutions of higher education in the United States,

				organizations that participate in international exchange programs, and other

				appropriate groups, shall develop a strategic plan for enhancing the access of

				foreign students, scholars, scientists, and exchange visitors to the United

				States for study and exchange activities.

						

							(2)

							Content

							The strategic plan shall

				include the following:

							

								(A)

								A marketing plan that

				utilizes the Internet and other media resources to promote and facilitate study

				in the United States by foreign students.

							

								(B)

								A clear division of

				responsibility that eliminates duplication and promotes inter-agency

				cooperation with regard to the roles of the Departments of State, Commerce,

				Education, Homeland Security, and Energy in promoting and facilitating access

				to the United States for foreign students, scholars, scientists, and exchange

				visitors.

							

								(C)

								A mechanism for

				institutionalized coordination of the efforts of Departments of State,

				Commerce, Education, and Homeland Security in facilitating access to the United

				States for foreign students, scholars, scientists, and exchange

				visitors.

							

								(D)

								A plan to utilize the

				educational advising centers of the Department of State that are located in

				foreign countries to promote study in the United States and to prescreen visa

				applicants.

							

								(E)

								A description of the lines

				of authority and responsibility for foreign students in the Department of

				Commerce.

							

								(F)

								A description of the

				mandate related to foreign student and scholar access to educational

				institutions in the United States for the Department of Education.

							

								(G)

								Streamlined procedures

				within the Department of Homeland Security related to foreign students,

				scholars, scientists, and exchange visitors.

							

								(H)

								Streamlined procedures to

				facilitate international scientific collaboration.

							

							(3)

							Submission to congress

							Not later than 180 days

				after the date of enactment of the ACTION Act of 2005, the President shall

				submit the strategic plan to the Committee on Foreign Relations of the Senate

				and the Committee on International Relations of the House of

				Representatives.

						

						(b)

						Reciprocity agreements

						It is the sense of Congress

				that the United States should negotiate reciprocity agreements with foreign

				countries with the goal of mutual agreement on extending the validity of

				student and scholar visas to 4 years and permitting multiple entry on student

				and scholar visas.

					

						(c)

						Annual report

						

							(1)

							Requirement

							The President, acting

				through the Secretary of State, in consultation with the Secretary of

				Education, Secretary of Commerce, Secretary of Homeland Security, and Secretary

				of Energy, shall submit to Congress an annual report on the implementation of

				the strategic plan required by subsection (a) and on any negotiations with

				foreign countries related to the reciprocity agreements referred to in

				subsection (b).

						

							(2)

							Content

							An annual report submitted

				under this subsection shall include a description of the following:

							

								(A)

								Measures undertaken to

				enhance access to the United States by foreign students, scholars, scientists,

				and exchange visitors and to improve inter-agency coordination with regard to

				foreign students, scholars, scientists, and exchange visitors.

							

								(B)

								Measures taken to negotiate

				reciprocal agreements referred to in subsection (b).

							

								(C)

								The number of foreign

				students, scholars, scientists, and exchange visitors who applied for visas to

				enter the United States, disaggregated by applicants’ fields of study or

				expertise, the number of such visa applications that are approved, the number

				of such visa applications that are denied, and the reasons for such

				denials.

							

								(D)

								The average processing time

				for an application for a visa submitted by a foreign student, scholar,

				scientist, or exchange visitor.

							

								(E)

								The number of applications

				for a visa submitted by foreign students, scholars, scientists, or exchange

				visitors that require inter-agency review.

							

								(F)

								The number of applications

				for a visa submitted by foreign students, scholars, scientists, or exchange

				visitors that were approved after receipt of such applications in each of the

				following:

								

									(i)

									Less than 15 days.

								

									(ii)

									Between 15 and 30

				days.

								

									(iii)

									Between 31 and 45

				days.

								

									(iv)

									Between 46 and 60

				days.

								

									(v)

									Between 61 and 90

				days.

								

									(vi)

									More than 90 days.

								

							(3)

							Submission of report

							Not later than November 30

				2005, and annually thereafter through 2008, the President shall submit to

				Congress the report described in this subsection.

						.

		

			5.

			Fairness in the SEVIS process

			

				(a)

				Reduced fee for short-term study

				

					(1)

					In general

					Section 641(e)(4)(A) of the

			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.

			 1372(e)(4)(A)) is amended by striking the second sentence and inserting

			 Except as provided in subsection (g)(2), the fee imposed on any

			 individual may not exceed $100, except that in the case of an alien admitted

			 under subparagraph (J) of section 101(a)(15) of the Immigration and Nationality

			 Act (8 U.S.C. 1101(a)(15)) as an au pair, camp counselor, or participant in a

			 summer work travel program, the fee shall not exceed $35 and that in the case

			 of an alien admitted under subparagraph (F) of such section (8 U.S.C.

			 1101(a)(15)(F)) for a program that will not exceed 90 days, the fee shall not

			 exceed $35..

				

					(2)

					Technical amendments

					Such section is further

			 amended—

					

						(A)

						in the first sentence, by

			 striking Attorney General and inserting Secretary of

			 Homeland Security; and

					

						(B)

						in the third sentence, by

			 striking Attorney General’s and inserting

			 Secretary’s.

					

				(b)

				Report on improving fee collection

				Not later than 60 days after

			 the date of enactment of this Act, the Secretary of Homeland Security and the

			 Secretary of State shall jointly submit to the appropriate congressional

			 committees a report on the feasibility of—

				

					(1)

					entering data into the SEVIS

			 database and collecting the fee required by section 641(e) of the Illegal

			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372(e))

			 only after the applicant’s visa has been approved; or

				

					(2)

					refunding the fee required by

			 such section in the event that the applicant’s visa has been denied.

				

			6.

			Reforming SEVIS database management

			

				(a)

				In General

				The Secretary of Homeland

			 Security and the Secretary of State shall—

				

					(1)

					develop policies that permit

			 authorized representatives of SEVIS-approved schools or programs to make

			 corrections to a student, scholar, or exchange visitor’s record directly within

			 the SEVIS database;

				

					(2)

					in the case of such

			 corrections that cannot be made by such representatives, ensure that sufficient

			 resources are made available to enable such corrections to be made in a timely

			 manner;

				

					(3)

					develop policies to prohibit

			 the detention or deportation of a student who is found to be out of status as a

			 result of a SEVIS database error; and

				

					(4)

					review the regulations and

			 technology used in the SEVIS system, in order to streamline processes and

			 reduce the time required for SEVIS-approved universities and programs to

			 perform data entry tasks.

				

				(b)

				Report

				Not later than 180 days after

			 the date of enactment of this Act, the Secretary of Homeland Security and the

			 Secretary of State shall jointly submit to the appropriate congressional

			 committees a report on the implementation of this section.

			

			7.

			Interoperable data systems

			

				(a)

				Responsibilities of the FBI director

				The Director of the Federal

			 Bureau of Investigation shall take the steps necessary to ensure that the

			 Federal Bureau of Investigation has full connectivity to the Consular

			 Consolidated Database.

			

				(b)

				Report

				Not later than 180 days after

			 the date of enactment of this Act, the Director of the Federal Bureau of

			 Investigation shall report to the Committee on the Judiciary of the Senate and

			 the Committee on the Judiciary of the House of Representatives on the

			 Director's progress in ensuring that the Federal Bureau of Investigation has

			 full connectivity to the Consular Consolidated Database.

			

			8.

			Facilitating access

			

				(a)

				Finding

				Congress finds that

			 improvements in visa processing would enhance the national security of the

			 United States by—

				

					(1)

					permitting closer scrutiny of

			 visa applicants who might pose threats to national security; and

				

					(2)

					permitting the timely

			 adjudication of visa applications of those whose presence in the United States

			 serves important national interests.

				

				(b)

				Sense of Congress

				It is the sense of Congress

			 that improvements in visa processing should include—

				

					(1)

					an operational visa policy

			 that articulates the national interest of the United States in denying entry to

			 visitors who seek to harm the United States and in opening entry to legitimate

			 visitors, to guide consular officers in achieving the appropriate

			 balance;

				

					(2)

					a greater focus by the visa

			 system on visitors who require special screening, while minimizing delays for

			 legitimate visitors;

				

					(3)

					a timely, transparent, and

			 predictable visa process, through appropriate guidelines for inter-agency

			 review of visa applications; and

				

					(4)

					a provision of the necessary

			 resources to fund a visa processing system that meets the requirements of this

			 Act.

				

				(c)

				Visa processing

				

					(1)

					In general

					Not withstanding any other

			 provision of law, not later than 60 days after the date of enactment of this

			 Act, the Secretary of State shall issue appropriate guidance to consular

			 officers in order to—

					

						(A)

						give consulates appropriate

			 discretion to grant waivers of personal appearance for foreign students,

			 scholars, scientists and exchange visitors in order to minimize delays for

			 legitimate travelers while permitting more thorough interviews of visa

			 applicants in appropriate cases;

					

						(B)

						establish a presumption of

			 visa approval for frequent visitors who have previously been granted visas for

			 the same purpose and who have no status violations and for people previously

			 approved for visas who had to depart the United States for family emergencies;

			 and

					

						(C)

						give appropriate discretion,

			 according to criteria developed at each post and approved by the Secretary of

			 State, to view as recreational in nature courses of a duration

			 no more than 1 semester or its equivalent, and not awarding certification,

			 license or degree, for purposes of determining appropriateness to visitor

			 status.

					

					(2)

					Timeliness standards

					Not later than 60 days after

			 the date of enactment of this Act, the President shall publish final

			 regulations for inter-agency review of visa applications requiring security

			 clearances which establish the following standards for timeliness for

			 international student, scholar, scientist, and exchange visitor visas

			 that—

					

						(A)

						establish a 15-day standard

			 for responses to the Department of State by other agencies involved in the

			 clearance process;

					

						(B)

						establish a 30-day standard

			 for completing the entire inter-agency review and advising the consulate of the

			 result of the review;

					

						(C)

						provide for expedited

			 processing of any visa application with respect to which a review is not

			 completed within 30 days, and for advising the consulate of the delay and the

			 estimated processing time remaining; and

					

						(D)

						establish a special review

			 process to resolve any cases whose resolution is still pending after 60

			 days.

					

				(d)

				Standards for visa evaluations

				

					(1)

					In general

					Section 101(a)(15)(F)(i) of

			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(F)(i)) is

			 amended—

					

						(A)

						by striking having a

			 residence in a foreign country which he has no intention of abandoning

			 and inserting having the intention, capability, and sufficient financial

			 resources to complete a course of study in the United States;

			 and

					

						(B)

						by striking and

			 solely after temporarily.

					

					(2)

					Presumption of status

					Section 214(b) of the

			 Immigration and Nationality Act (8 U.S.C. 1184(b)) is amended by striking

			 subparagraph (L) or and inserting subparagraph (F), (J),

			 (L), or.

				

				(e)

				Report

				Not later than 180 days after

			 the date of enactment of this Act, the Secretary of State shall report to

			 appropriate congressional committees on—

				

					(1)

					the feasibility of expediting

			 visa processing for participants in official exchange programs, and for

			 students, scholars, scientists and exchange visitors through prescreening of

			 applicants by the government or a university in the country in which the

			 individual resides, a Department of State educational advising center located

			 in a foreign country, or other appropriate entity;

				

					(2)

					the feasibility of developing

			 the capability to collect biometric data without requiring an applicant for a

			 visa to appear in person at a United States mission in a foreign country;

			 and

				

					(3)

					the implementation of the

			 guidance described in subsection (b), including the training of consular

			 officers, and the effect of such guidance and training on visa processing

			 volume and timeliness.

				

			9.

			Authorization of appropriations

			

				There are authorized to be

			 appropriated such sums as may be necessary to carry out to carry out this Act,

			 including for the consular affairs and educational and cultural exchange

			 functions of the Department of State, the visa application review and SEVIS

			 database management function of the Department of Homeland Security, for the

			 Departments of Education, Commerce, and State to develop an implement a

			 marketing plan to attract international students, scholars, scientists, and

			 exchange visitors, and for database improvements in the Federal Bureau of

			 Investigations as specified in section 7.

			

